LILES, Acting Chief Judge.
Donnie James was charged with robbery and tried before a jury in the Court of Record of Lee County. He was found guilty of the offense of grand larceny.
Appellant James contends the trial court erred in failing to give a jury instruction on petit larceny as a lesser included offense. Defense counsel submitted his requested instructions in writing to the trial judge at the proper time, and the instruction on petit larceny was denied.
The decision of the Florida Supreme Court in Brown v. State, Fla.1968, 206 So. 2d 377, is controlling in the instant case. Appellant was entitled to a jury instruction on petit larceny. See also Hand v. State and Raulerson v. State, Fla.1967, 199 So.2d 100; Jerry v. State, Fla.App. 1968, 213 So.2d 440, cert, denied, Fla.1969, 222 So.2d 747.
For the foregoing reasons the judgment of the Court of Record is hereby reversed and remanded for a new trial.
HOBSON and McNULTY, JJ., concur.